Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Jung places no restrictions on how long data can be stored in the assigned buffer, therefore one can not simply assume that the assigned memory is transitory.  Furthermore the applicant arguments suggest that a timeframe of hours is significant enough to distinguish between transitory and non-transitory, however this assertion is not supported by the applicants specification.  Furthermore, just because the prior art uses the term buffer, and the applicants specification states that the first storage assembly may be able to store data for 1, 2, 4, or 8 hours, etc… does not mean that the under the broadest reasonable interpretation of the claims in light of this information in the specification precludes the claimed “first storage assembly” as being described as a “buffer”, especially since no time limits are strictly set in the prior art for the amount of time that data can remain in the “buffer”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claims 1, 15 and 20, the specification does not support the amended limitations of “wherein the first storage assembly is a non-transitory storage device and is able to store data acquired with a first time period”, specifically the specification doesn’t explicitly state that the first storage assembly is a non-transitory storage device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 6, 9-16, 20, 22-23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable by Jung (US 2006/0290998) as listed on the IDS dated 11/26/2021.

In regards to claims 1, 15 and 20, taking claim 1 as exemplary, Jung teaches
A storage system operably connected to an imaging device, comprising: (fig. 2, memory 250 connected to scanning part 240 (imaging device)
a first storage assembly configured to obtain and store data from the imaging device; (¶51 a buffer in memory 250 is assigned to store the scanned data)
a second storage assembly operably connected to the first storage assembly; (¶45 scanned data is then transferred from the memory buffer to the host (i.e. to a second storage assembly, i.e. memory/disk storage on the host)
and a processing device configured to control communication between the first storage assembly and the second storage assembly, (fig. 2 and ¶45, the controller sends the data stored in the memory buffer to the host via host interface, please note ¶32 teaches a host is a computer, which inherently has its own memory/storage (i.e. second storage assembly)
wherein a write speed of the first storage assembly exceeds a write speed threshold relating to at least two parameters of the imaging device, the at least two parameters including a first speed at which the imaging device acquires scan data, and a second speed at which the scan data is transferred to the first storage assembly.  (figs. 3A, 3B, and 3C show that the buffer is capable of storing the data at the scan speed (i.e. motor timer PPS (pulses per second)) and desired scan resolution.)
the write speed threshold is larger than or equal to the second speed.  (figs. 3A, 3B, and 3C show that the buffer is capable of storing the data at the scan speed (i.e. motor timer PPS (pulses per second)) and desired scan resolution.)
Jung may not explicitly or inherently teach the claim limitations of
wherein the first storage assembly is a non-transitory storage device and is able to store data acquired with a first time period;
wherein the second storage assembly is able to store data acquired within a second time period, the second time period being larger than the first time period;
However, Jung at least suggests in ¶45 that the scanned data is stored in the buffer at least until it has been delivered to the host (i.e. a first period of time). Additionally, Jung makes no mention of a requirement to remove or delete such data from the buffer upon completion of the transfer, which further suggests that this memory is not transitory, as at the very least, since the scanning speed is higher than transfer speeds to the host (which contains secondary storage) that the buffer can be capable of storing the data at least for as long as necessary to transport the data to the host.
Additionally, ¶32 teaches that the host may be a computer or personal digital assistant, which are both devices capable of long term storage, even though Jung is silent on the time frame for how long the data will be stored.  Furthermore, as the image will be completely scanned into the scan buffer prior to the completion of the transferring the image from the buffer to the host (due to transmission speeds and response times), this, also at the very least suggests that the time (first period of time) for acquiring the image into the buffer (first storage space) will be shorter than the amount of time that it will take the host to acquired the data as compared to how long it took the scan buffer to acquire the data (i.e the second time period will be larger than the first due to the transfer speeds differences).
As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken these inferences and suggestions of Jung such that they would render the claimed limitations obvious.  The reasons for such, is that data acquired over a faster interface will be “acquired during a short amount of time”, and will need to be stored for a long as necessary in order to transfer said data over a slower interface, which will take a longer amount of time as compared to the first amount of time, in order to ensure that all of the data stored in the buffer is properly transmitted to the host device.

In regards to claims 2 and 16, Jung teaches
wherein to control communication between the first storage assembly and the second storage assembly, the processing device is configured to:
determine, based on at least one of operation information of the imaging device, usage information of the imaging device, global planning information relating to a group to which the imaging device belongs, or a storage capacity of the first storage assembly, a transfer plan for transferring at least a portion of the data stored in the first storage assembly to the second storage assembly; and cause the first storage assembly to transfer, according to the transfer plan, the at least a portion of the data stored in the first storage assembly to the second storage assembly.  (¶35-41 and Fig. 3A, 3B, and 3C teach that based on the scan resolution and motor timer (i.e. usage information of the imaging device) and the transmission speeds of the host interface a set size scan buffer of memory 250 is appropriated such that the data can be continuously transferred to the host device (second storage assembly) without interruption of the scanning processing. (i.e. a transfer plan)

In regards to claim 5, Jung teaches
wherein the transfer plan includes at least one of: a transfer time, an amount of data to be transferred, or a transfer sequence.  (fig. 3A-3C and ¶32-39 teaches that the scan data is transferred between the scan buffer and the host (i..e transfer plan) and that the amount of data to be transferred and the time of that transfer is based on the scan resolution, motor timer and transmission type (i.e transmission speed of the host interface).

In regards to claims 6 Jung teaches
wherein the processing device is further configured to:
determine whether an available storage capacity of the first storage assembly is less than a first storage capacity threshold, the first capacity threshold relating to at least one of the operation information of the imaging device, the global planning information, or the usage information of the imaging device; in response to determining that the available storage capacity of the first storage assembly is less than the first storage capacity threshold, identify, based on a first rule or a user instruction, data to be deleted or transferred from the first storage assembly; and
cause the first storage assembly to delete the data to be deleted from the first storage assembly.  (fig. 3A-3C and ¶32-39 teaches that the scan data is transferred between the scan buffer and the host, i.e. it can be “deleted” or overwritten in the allocated scan buffer, such that the minimum amount of scan buffer space is required based on the scan resolution, motor time and transmission link speed)

In regards to claim 9, Jung teaches
wherein the first storage assembly includes at least one first storage device, and
the second storage assembly includes at least one second storage device. (fig. 2 and ¶32, teaches memory 250 (i.e. a first storage device) and the second storage is associated with the host computer, which inherently contains a second storage device (i.e. a disk drive, SSD, RAM, etc…).

In regards to claim 10, Jung teaches
wherein each of the at least one first storage device is operably connected to one or more of the at least one second storage device. (see fig. 2 and ¶45 where the controller transfers data between the buffer (memory 250) to the host (i.e. second storage device located thereon)

In regards to claim 11, Jung teaches
wherein a storage capacity of the first storage assembly positively correlates with a throughput of the imaging device. (see figs. 3A-3C, the scan buffer size assigned is greater for high motor timer speeds (i.e. throughput of the imaging device), when holding transmission type/speed to the second storage assembly of the host constant.

In regards to claim 12, Jung teaches
wherein a storage capacity of the first storage assembly negatively correlates with a write speed of the second storage assembly. (see figs. 3A-3C, when transmission speeds to the host (i.e. write speeds to the second storage located on the host) have increased throughput the required scan buffer space is reduced)

In regards to claim 13, Jung teaches
wherein the write speed of the first storage assembly is higher than a write speed of the second storage assembly. (see figs. 3A-3C, if the write speed of the scan buffer wasn’t higher than the transfer speed to the host that comprises the second storage assembly, then there would be no need for the scan buffer, as data could be directly transferred to the second storage assembly and the scan buffer memory would not be required. As a scan buffer is required, it can therefore be concluded that the write speed of the scan buffer (first storage assembly) is higher than that of the second storage assembly located on the host)

In regards to claim 14, Jung teaches
wherein a storage capacity of the second storage assembly is higher than a storage capacity of the first storage assembly. (¶45, as the scan buffer (first storage) is temporary and sized to store only part of a scan temporarily before being able to transfer it to the host (second storage assembly), the host storage would have a higher storage capacity that is at least required to store the entire image instead of a limited subset of the image.

In regards to claim 22, Jung teaches
	wherein the usage information of the imagine device includes reservation information of the imaging device, historical scan data acquired by the imaging device, and/or information related to the historical scan information (¶35-41 and Fig. 3A, 3B, and 3C teach that based on the scan resolution and motor timer (i.e. usage information of the imaging device) and the transmission speeds of the host interface a set size scan buffer of memory 250 can be set (i.e. part of memory 250 has been “reserved” by the imaging device).

In regards to claim 23, Jung teaches
	Wherein a difference between the write speed threshold and the second speed is larger than or equal to a peak value of the first speed.  (¶55 teaches the CPU can set the scanning speed, as such, it is capable of setting it to values that would satisfy this claim limitation).

In regards to claim 24, Jung teaches
	wherein the first storage assembly is configured to store the data immediately after the data is acquired by the imaging device; and the second storage assembly is configured to backup data stored in the first storage assembly when no scan is executed by the imaging device. (figs. 3A, 3B, and 3C show that the buffer is capable of storing the data at the scan speed (i.e. motor timer PPS (pulses per second)) and desired scan resolution.) (i.e. immediately after data is acquired by the imaging device) and that data is buffered (held) for at least an amount of  time after the scanning is completed in order for the image to delivered (backed-up) to the host device (containing a second storage assembly).


Claims 3, 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0290998) as listed on the IDS dated 11/26/20201 in view of APPLICANT ADMITTED PRIOR ART (AAPA).
In regards to claim 3 Jung may not explicitly disclose 
wherein the processing device is further configured to:
divide the second storage assembly into a plurality of regions based on the usage information of the imaging device.
AAPA teaches that it is well known and ubiquitous prior to the effective filing date of the claimed invention that images are stored in files using various formats (i.e. RAW, JPEG, TIFF, etc…), each of these files consisting of a region stored on a host computer, which would be based off the usage information of the imaging device (i.e. the size of the files will be based off the selected scan resolution DPI), please also note that further regions could be defined by data/time and/or other associated metadata. 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have stored the data transferred to the host computer into file(s) (i.e. consisting of a plurality of storage regions) based off the scanning characteristics of the associated image.  One would be motivated to do this such that the image data would be stored in a usable image format used by the host computer system.

In regards to claim 4 the combination of Jung and AAPA further teaches
wherein for each of the plurality of regions, a storage capacity of the region is dynamically adjusted based on an available storage capacity of the region, the operation information of the imaging device, or the usage information of the imaging device.  (the size of a stored image file format is directly proportional to the scan resolution (i.e. operation/usage of the information imaging device) used to create such an image.  It’s a well-known fact that predates the effective filling date of the claimed information that high quality/resolution images require more storage space of which can be dynamically adjusted based on the image format chosen along with the compression/quality characteristics of the chosen format.

In regard to claim 7 Jung may not explicitly disclose 
wherein the processing device is further configured to:
determine whether an available storage capacity of the second storage assembly is less than a second storage capacity threshold, the second capacity threshold relating to at least one of the operation information of the imaging device, the usage information of the imaging device, or the global planning information; in response to determining that the available storage capacity of the second storage assembly is less than the second storage capacity threshold, identify, based on a second rule or a user instruction, data to be deleted or transferred from the second storage assembly; and cause the second storage assembly to delete the data to be deleted from the second storage assembly.
	AAPA teaches that humans are capable of deleting/removing/transferring image files via “user instructions” when storage space is running low, and that this practice has been happening prior to the effective filling date of this claimed invention.  This was especially prevalent when early digital cameras and camera phones had limited capacity to store images and one would either remove unwanted images or transfer them to another storage device.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have modified the teachings of Jung such that image data could be deleted and/or removed via user instructions when available storage space has fallen below an acceptable storage threshold.  The motivation for performing such an operation is so that the device can continue to store more images in the future.

In regards to claim 8, Jung may not explicitly teach
wherein the data stored in the second storage assembly is encrypted data or compressed data.
	AAPA teaches that image compression techniques, such as the JPEG image format have existed for decades prior to the effective filling date of the claimed invention, along with the ability to encrypt data.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated encrypting/compressing image data.  The motivation for performing such a modification is that it improves security and/or storage space of the computing system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137